Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/21 and 6/30/21 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the listing of references in the specification (see paragraph [0036]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-14 are rejected under 35 U.S.C. 103 as obvious over Harari (Des. 299,480) in view of Sutter (4,461,294). 
RE claims 1 and 6, Harari (Des. 299,480) discloses a protective key holder (see Exhibit A), comprising: an elongated shaft having a first end, a second end, a first side, a second side, a top surface and a bottom surface; an opening at the first end of the elongated shaft for receiving a carrier; a touch surface at the second end of the elongated shaft; a first abrasive region covering at least a portion of the top surface, but does not specifically show a second abrasive region covering at least a portion of the bottom surface.
[AltContent: textbox (Abrasive region covering the top surface)][AltContent: textbox (Top surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow]Exhibit A
[AltContent: arrow]
[AltContent: textbox (Carrier opening or key ring opening)][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Beveled corner)][AltContent: textbox (Touch surface at the second end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]       
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: textbox (Bottom surface)][AltContent: textbox (Elongated shaft)]

However, Figs. 1 and 2 of Sutter (4,461,294) teach a handgrip having a serrated, ribbed roughened surface on the handgrip to provide friction to a user (see Col. 3, lines 40-50). Thus, it would have been obvious to those skilled in the material handling art to provide a serrated, ribbed roughened surface on the handgrip at the bottom surface of Harari’s  protective key holder (Des. 299,480) as taught by Sutter (4,461,294) to provide friction to a user. It is also pointed that to those skilled in the material handling art to provide a serrated, ribbed roughened surface on the handgrip at the top surface of Harari’s  protective key holder (Des. 299,480) as taught by Sutter (4,461,294) to provide an extra friction to a user. 
RE claim 7, Figs. 1 and 2 of Harari’s  protective key holder (Des. 299,480) show the first abrasive region comprises corrugations in the at least a portion of the top surface. It is also pointed that to those skilled in the material handling art to provide a serrated, ribbed roughened surface on the handgrip at the top surface of Harari’s  protective key holder (Des. 299,480) as taught by Sutter (4,461,294) to provide an extra friction to a user. 
RE claims 8, 9, and 10, Figs. 1 and 2 of Sutter (4,461,294) teach a handgrip having a serrated, ribbed roughened surface on the entire handgrip to provide friction to a user (see Col. 3, lines 40-50). Thus, it would have been obvious to those skilled in the material handling art to provide a serrated, ribbed roughened surface on the handgrip at the entire surface (on both sides) of Harari’s  protective key holder (Des. 299,480) as taught by Sutter (4,461,294) to provide an extra friction to a user.
RE claim 11, Harari’s protective key holder (Des. 299,480) (See Exhibit A) teaches the touch surface is generally perpendicular to adjacent portions of the top surface and the bottom surface 
RE claim 12, Harari’s protective key holder (Des. 299,480) (See Exhibit A) teaches a first beveled portion joining the touch surface to the top surface and a second beveled portion joining the touch surface to the bottom surface. 
RE claims 13 and 14, Harari’s protective key holder (Des. 299,480) does not specifically show the structural dimension of the device, but it would have been obvious to those skilled in the gripping art to optimize the specific ratio of the Harari’s  protective key holder (Des. 299,480) to provide a convenient and compact key holder to a user. 

Claims 2-4 and 15-20 are rejected under 35 U.S.C. 103 as obvious over Harari (Des. 299,480) and Sutter (4,461,294) and further in view of Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405). 
RE claims 2 and 15, and 20, Harari’s protective key holder (Des. 299,480), as presented above, does not specifically show an antimicrobial alloy material. However, Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405), as presented above, discloses an antimicrobial alloy material including copper-zinc alloy (see paragraph [0033] and further explores specific antimicrobial mechanisms to detect and kills specific inhibited microbial species as illustrated with chemical compositions in the paragraphs [0036-0337]). Thus, it would have been obvious to those skilled in the gripping art to provide an antimicrobial alloy material on the Harari’s protective key holder (Des. 299,480) as taught by Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405) mechanisms to detect and kills specific inhibited microbial species as illustrated with chemical compositions in the paragraphs [0036-0337].
RE claims 3, 4, 18, 19, and 20, Harari’s protective key holder (Des. 299,480), as presented above, does not specifically show the specific ratio of the antimicrobial alloy comprises about 50% to about 80% by weight copper and about 20% to about 50% by weight zinc or about 60% to about 70% by weight copper and about 30% to about 40% by weight zinc. However, it would have been obvious to those skilled in the antimicrobial art to provide the preferred ratio of copper and zinc compositions on the  Harari’s protective key holder (Des. 299,480) as taught by Kolb’s touchless antimicrobial integral key pad tool (US 2019/0029405) to provide as an antimicrobial mechanism to detect and kills specific inhibited microbial species. Note that applicant generally states that 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, applicant does not specifically explore or illustrate as to why the ratio of “about 50% to about 80% by weight copper and about 20% to about 50% by weight zinc or the antimicrobial alloy comprises about 60% to about 70% by weight copper and about 30% to about 40% by weight zinc.” Therefore, the ratio of “about 40% to about 85% by weight copper and about 30% to about 55% by weight zinc would be optimized to produce the same effect as the applicant’s preferred ratio. 
RE claims 16 and 17, Harari’s protective key holder (Des. 299,480), as presented above, does not specifically show the specific dimension of corrugated region to cover about 25% to about 75% of the bottom or top surface. However, it would have been obvious to those skilled in the gripping art to optimize the preferred area of corrugated region on the surfaces of Harari’s protective key holder (Des. 299,480) to provide a user’s preferred friction to a user. 
RE claims 15 and 20, Harari (Des. 299,480) discloses a protective key holder (see Exhibit A), comprising: an elongated shaft having a first end, a second end, a first side, a second side, a top surface and a bottom surface; an opening at the first end of the elongated shaft for receiving a carrier; a touch surface at the second end of the elongated shaft; a first abrasive region covering at least a portion of the top surface, but does not specifically show a second abrasive region covering at least a portion of the bottom surface. However, Figs. 1 and 2 of Sutter (4,461,294) teach a handgrip having a serrated, ribbed roughened surface on the handgrip to provide friction to a user (see Col. 3, lines 40-50). Thus, it would have been obvious to those skilled in the material handling art to provide a serrated, ribbed roughened surface on the handgrip at the bottom surface of Harari’s  protective key holder (Des. 299,480) as taught by Sutter (4,461,294) to provide friction to a user. It is also pointed that to those skilled in the material handling art to provide a serrated, ribbed roughened surface on the handgrip at the top surface of Harari’s  protective key holder (Des. 299,480) as taught by Sutter (4,461,294) to provide an extra friction to a user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yitzhaki; Refael shows a hook for hygienic purposes. 
Tunney; Michael shows a key chain holder. 
Schmidt; Laurie provides a key lock. 
Brentini; Attilo and Franklin; Dana show key ring holder. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/
Primary Examiner, Art Unit 3652